Case 6:20-cr-00097-GAP-LRH Document 5 Filed 06/23/20 Page 1 of 2 PageID 13



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 UNITED STATES OF AMERICA,
                                                      CASE NO. 6:20-cr-97-Orl-31LRH
                Plaintiff,

 v.

 JOEL MICAH GREENBERG,

             Defendant.
 __________________________________/


                         LIMITED NOTICE OF APPEARANCE

        COMES NOW Mark L. Horwitz and Vincent A. Citro, of the Law Offices of

 Horwitz & Citro, P.A., and hereby gives their limited notice of his appearance as counsel

 for the Determination of Counsel and Bond Hearing in the Middle District of Florida in

 this case on behalf of Joel Micah Greenberg.

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 23, 2020, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to Roger B. Handberg, III, Assistant United States Attorney, Office of

 the United States Attorney, 400 West Washington Street, Suite 3100, Orlando,
Case 6:20-cr-00097-GAP-LRH Document 5 Filed 06/23/20 Page 2 of 2 PageID 14



  Florida 32801 at roger.handberg@usdoj.gov.


                                    Respectfully submitted,

                                    Law Offices of Horwitz & Citro, P.A.

                                    s/ Vincent A. Citro
                                    Mark L. Horwitz, Esquire
                                    Florida Bar Number: 147442
                                    Vincent A. Citro, Esquire
                                    Florida Bar Number: 468657
                                    17 East Pine Street
                                    Orlando, Florida 32801
                                    Telephone: (407) 843-7733
                                    Facsimile: (407) 849-1321
                                    mark@horwitzcitrolaw.com
                                    vince@horwitzcitrolaw.com
                                    Attorney for Joel Micah Greenberg




                                          2
